I dissent from that portion of the majority opinion which holds that an action cannot be commenced and maintained in the district court against a minor defendant to quiet title when the purpose of such action is to settle or determine adverse claims growing out of a guardian's or administrator's sale of real estate conducted under the supervision of and approved by the county court. In so holding, the majority opinion. in effect. decides that the courts of this state are without judicial power to inquire into and decide upon the merits of adverse claims connected with the probate sale and being asserted by persons under disability.
The effect of this decision is to hold in abeyance the judicial determination of such dispute, no matter how groundless the claim of the person under disability may be, so long as it is asserted in derogation of a title acquired through a probate sale. Such a result could be accomplished by legislative act, but in my opinion no statute of this state constitutes a logical basis for the conclusion announced. The result is neither salutary nor commendable and should not be justified by a strained and unnatural construction of the statutes.
In order to judge the merits of the conclusion announced in the majority opinion, it is essential to examine the provisions of our statute, to which controlling importance is attached.
Section 466, C. O. S. 1921, being section 591, O. S. 1931, provides:
"An action may be brought by any person in possession, by himself or tenant, of real property against any person who claims an estate or any interest therein adverse to him for the purpose of determining such adverse estate or interest, and such action may be joined with an action to recover possession of such real property by any person not in possession."
The foregoing statute authorizes an action to quiet title to real estate against "any person" asserting an adverse interest therein. The language of the statute is broad enough to and does include minors and other persons laboring under disability. No exception is contained in the statute which prohibits the maintenance of an action to quiet title against a person who is a minor or labors under any other disability, nor is such an exception incorporated in any other section of our Code.
It is a general rule that in the absence of a statute to the contrary, property rights may be enforced in actions or suits against infants as defendants as well as other persons. 31 C. J. 1114. What, then, is the basis of the conclusion reached in the majority opinion that an action cannot be maintained against a minor defendant who is asserting a claim which arises out of or in connection with a guardianship or administrator sale? The judicial precedent cited to support the conclusion announced is the case of Campbell v. Hickory, 137 Okla. 235,278 P. 1088. The basis of the conclusion announced in that case is section 1444, O. S. 1931, which reads:
"No action for the recovery of any estate, sold by a guardian, can be maintained by the ward, or any person claiming under him, unless it is commenced within three years next after the termination of the guardianship, or when a legal disability to sue exists by reason of minority or otherwise, at the time when the cause of action accrues, within three years next after the removal thereof."
And section 100, O. S. 1931, which reads:
"Any person entitled to bring an action for the recovery of real property, who may be under any legal disability when the cause of action accrues, may bring his action within two years after the disability is removed."
The foregoing sections of the statute confer no additional grounds for relief upon a minor. They merely extend the period in which the minor or any other person laboring under a disability may commence an action for the recovery of an estate. They are merely statutes of limitations applicable to minors or others laboring under a disability. See page 1187, Bancroft's Probate Practice.
The majority opinion concludes that so long as the minor has the right to commence an action to recover the estate sold at guardian's or administrator's sale, his adversary has no right to commence an action to quiet title to prevent him from asserting his adverse claim. Since the statutes upon which this conclusion is based include both minors and persons suffering under any other disability, it must logically follow that by the same reasoning a person who derives his title through a guardian's or administrator's sale cannot commence an action against an insane person so long as that person remains insane. The logical result appeals to me as absurd. It renders the courts of this state impotent to afford relief against minors and insane persons in this class of cases, regardless of how frivolous or unfounded the claims of such persons may be.
In the case of Campbell v. Hickory, supra, which constitutes the judicial precedent for this decision, the court apparently proceeded *Page 549 
upon the erroneous theory that the purpose of an action to quiet title is to deprive the defendant in the action of his legal right and that such an action would result in destroying meritorious claims of minors. It is therein stated:
"If the minor has any rights in the property after the execution and delivery of the guardian's deed, those rights cannot be taken away from him through an action to quiet title during the time his disability continues."
The real purpose of such an action is to eliminate the continued assertion of groundless claims which constitutes a cloud upon the plaintiff's title. It is to be presumed that if the claims of the minor or other defendant in such an action are meritorious, they will receive the protection of the court. The purpose of such an action is to provide a method of judicial inquiry into the merits of such claims and a judicial determination thereof. We must presume that the courts will properly exercise their jurisdiction. If they' do not, the error, if any, which is committed, may be corrected upon appeal to this court. And if the defendant be a minor, the time within which an appeal may be taken is extended by the provisions of section 547, O. S. 1931, until six months after he becomes of age.
In case the remedy by appeal is not sufficient to protect the rights of the minor, additional relief may be afforded under the 5th subsection of section 556, O. S. 1931, or under the 8th subsection of section 556, as supplemented by section 431, O. S. 1931.
It is thus apparent that the legislative branch of our state government has made specific provision for protecting the rights of minors and others laboring under a disability in connection with an action maintained against them during the period of their disability. These protective provisions are available in connection with an action to quiet title as well as any other character of action. In the judgment of the Legislature they were sufficiently adequate. There is no reason for this court to substitute in lieu thereof another form of protection by precluding the district court from entertaining jurisdiction in actions to quiet title against minors who are asserting claims arising out of sales conducted under the supervision of the county court.
The conclusion announced by the majority opinion, in my judgment, arises from a continued misapplication of a rule announced in one of the earlier decisions of this court. I refer to the case of Sawyer v. Ware et al., 36 Okla. 139,128 P. 273, decided in 1912, in which this court held that the plaintiff in a foreclosure action previously tried against minor defendants could not thereafter maintain an action to quiet title against the same minor defendants, while the minor defendants still had the right to appeal under the provisions of section 547, supra, or to attack the judgment under the provisions of section 556, supra. The theory of that decision was that the parties in the two actions were precisely the same, and that the former action was in effect still pending. In the subsequent cases of Baldridge et al. v. Smith et al.,76 Okla. 36, 184 P. 153, and Cochran v. Barkus, 112 Okla. 180,240 P. 321, this court, without recognizing the erroneous basis of its decision, applied the rule announced in Sawyer v. Ware to sales conducted under the supervision of the probate court on the apparent theory that a suit to quiet title could not be maintained for the reason that there was then an action pending from which the minor could later perfect an appeal. In the case of Campbell v. Hickory, supra, this court recognized the error into which it had fallen and that the application of the rule established by Sawyer v. Ware to a sale under the supervision of the county court could not be justified upon the reasons given for the rule in Sawyer v. Ware. However, in the case of Campbell v. Hickory, the same result was announced, even though the reasons announced in the previous cases were abandoned as inapplicable.
I have already pointed out the reasons upon which the court attempted to justify its conclusion in Campbell v. Hickory and the fallacy of those reasons.
Having pointed out the line of authorities upon which the decision announced in this case is said to rest, this court's attention is called to certain decisions of our court which conflict in principle and which cannot be reconciled with the conclusion announced in the majority opinion. See the cases of Manuel v. Kidd et al., 126 Okla. 71, 258 P. 732, and Steil v. Leverett, 133 Okla. 300, 272 P. 412. The latter case is particularly enlightening on the question involved herein. It was definitely decided therein that the district court had jurisdiction of the subject-matter for the purpose of deciding the adverse claims of a minor to land which had been sold through the county court. It was further held in that case that the court *Page 550 
could properly enter a judgment determining that the claims of the minor were groundless. While the suit in that case was commenced by the infant, the principle remains the same. The gist of the entire problem presented is whether the district court has power to judicially inquire into such claims and to quiet title against the minor during his minority. The decision in this case is a denial of that power. The decision in Steil v. Leverett was a recognition of that power.
If the decision in the majority opinion is sound upon the reasons given, then followed to its logical conclusion it virtually prohibits the maintenance of a suit to quiet title in the district court against a minor or insane person since, in nearly every case where a minor is claiming an interest in real estate he is, by the various provisions of our statute, authorized to bring an action to recover the same within a limited time after he reaches his majority, or, in the case of an insane person, within a reasonable time after the removal of his disability. The provisions of section 1444, supra, referring to the limitation of time in connection with guardianship sale, are no different in principle than the various other provisions of limitation statutes authorizing the commencement of an action after the termination of disability. If the authority upon the part of a disabled person to bring an action to recover real estate precludes the possibility of anyone else bringing an action against him to prevent the continued assertion of a groundless claim, then there are very few, if any, instances in which the district courts of this state will be authorized to entertain jurisdiction of an action to quiet title against persons laboring under a disability. I cannot conceive such a result was intended by the legislative branch of our government in enacting the statutes previously mentioned in this opinion.
In conclusion it is my judgment that in this case we should review on appeal the proceedings conducted in the trial court as reflected by the record without denying, however, the right of the plaintiff to maintain an action against the defendant minor for the purpose of quieting title and without denying the power and authority of the district court to entertain jurisdiction of such an action. In other words, our review should be limited as in ordinary appeals to a determination of whether or not the trial court committed errors in exercising its jurisdiction.
The law provides an adequate and appropriate remedy for protecting the rights of minors in cases of this character by granting them the right of appeal. That right has been exercised by the minor in this case. We should not substitute in lieu of such protective measure provided by the Legislature an unauthorized method of our own for protecting the rights of minors.
For the reasons stated, I respectfully dissent.